Citation Nr: 0506477	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active service from October 1992 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied an increased rating, 
higher than 20 percent, for the veteran's service-connected 
back condition.  She has appealed that determination, 
contending an even higher rating is warranted.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by severe limitation of motion due to pain, 
without any neurological abnormalities.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, and no 
more, for limitation of motion due to lumbosacral strain have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Codes 5292 and 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
(as in effect September 26, 2003, and thereafter).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in letters dated in January 2001 and October 
2002, the veteran was notified of the VCAA, and of her duties 
to obtain evidence.  Furthermore, a detailed discussion of 
the VCAA is unnecessary.  In granting a 40 percent rating, 
the Board is fully granting the benefits being sought on 
appeal.  In the substantive appeal, the veteran indicated 
that she felt that a 40 percent rating should be assigned for 
this condition.  Accordingly, because a 40 percent rating is 
presently being granted, this is considered to be a full 
grant of the benefits being sought on appeal.  See AB v. 
Brown, 6 Vet.App. 35, 39 (1993) (a claimant may limit a claim 
or appeal to the issue of entitlement to a particular 
disability rating which is less than the maximum disability 
rating allowed by law).  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  



II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

Prior to September 26, 2003, the veteran's lumbosacral strain 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
as 20 percent disabling.  This rating corresponds to muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Diagnostic Code 
5295 provides a maximum disability rating of 40 percent for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2004).  The Board further 
observes that normal ranges of motion for the thoracolumbar 
spine were promulgated in the most recent edition of the Code 
of Federal Regulations.  38 C.F.R. § 4.71a (Plate V) (2004).  
The normal ranges of motion for the thoracolumbar spine are 
as follows:  Flexion 90 degrees; Extension 30 degrees; 
Lateral flexion (bilaterally) 30 degrees; Rotation 
(bilaterally) 30 degrees.  Id.

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237.  See 
68 Fed. Reg. 51, 454, 51,456 (Aug. 27, 2003) (effective Sept. 
26, 2003).  

Under the general rating formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 20 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine note greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is warranted 
where there is forward flexion of the cervical spine of 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation requires unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  38 C.F.R. § 4.71a, DC 5237.  These evaluations 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id. Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of her service-connected lumbar spine disorder.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during her appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a.  Therefore, the Board will address whether: (1) the 
veteran is entitled to a higher rating under the old criteria 
and (2) whether the veteran is entitled to a higher rating 
under either the old or the new criteria.  It is noted that 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

A private treatment report from Dr. Azzoni dated in April 
1998 gave the impression of chronic back spasms.  In January 
2000 a VA consultation and rehab exam showed that the 
appellant "bends forward approx 45 deg, backward to 20 
deg."  A private treatment report dated in November 2000 
from Dr. Miller states that back flexes 10-15 degrees before 
pain limits motion and provides an assessment of back and 
shoulder strain.  A VA outpatient treatment report from 
January 2001 assessed the veteran with chronic low back pain, 
possible myofascial pain syndrome.  It also shows treatment 
for back spasm.  

In a VA Spine Exam dated in May 2001 the attending physician 
found that palpation of axial spine revealed some tenderness 
at T4-8 and at L2-5, as well as some right upper cervical 
tenderness and mild spasm.  The greater and lesser occipital 
notches were tender to palpation.  At that time, range of 
motion of lumbar spine with flexion elicited pain beyond 110 
degrees but active flexion was possible beyond that point.  

A Radiology Report from Dr. LaBaire in December 2002 
diagnosed dextroscoliosis.  Dr. LaBaire further vouched for 
appellant's chronic back pain in an Authorization and Consent 
form dated in August 2003.  

A VA Compensation and Pension Examination report from July 
2003 showed that the veteran's flexion was restricted to 30 
degrees when she complained of pain, and that normal was 90 
degrees.  It further showed that right and left lateral 
bending were each measured at 20 degrees as opposed to a 
normal of 30 degrees.  

The most recent examination report comes from a contracted 
QTC examination performed by Dr. Bombardier at The Work 
Connection in Holyoke, Massachusetts in December 2003.  Dr. 
Bombardier finds no complaints of radiating pain on movement, 
and muscle spasm is absent.  Tenderness was noted on 
examination of paraspinals.  There was negative straight leg 
raising on the right and left.  Range of motion of the lumbar 
spine at that time revealed flexion of 70 degrees with pain 
at 0 degrees; extension of 0 degrees with pain at 0 degrees; 
right lateral flexion of 20 degrees with pain at 0 degrees; 
left lateral flexion of 30 degrees with pain at 0 degrees; 
and right and left rotation of 20 degrees with pain at 0 
degrees.  Dr. Bombardier noted that range of motion is 
additionally limited by pain, which has the major functional 
impact.  However, it is not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  Finally, Dr. 
Bombardier notes that there is no ankylosis of the spine and 
there are no signs of intervertebral disc syndrome.

The Board finds that the veteran suffers from severe 
limitation of motion due to pain, and therefore qualifies for 
a rating of 40 percent disability under the old Diagnostic 
Code 5292.  The Board notes that the treatment report from 
Dr. Miller in 2000 shows a limitation of flexion to 10-15 
degrees before pain, the VA spine exam from May 2001 shows 
pain beyond 110 degrees, the VA Compensation and Pension 
Examination from July 2003 shows flexion restricted to 30 
degrees and right and left lateral bending restricted to 20 
degrees, and the QTC examination by Dr. Bombardier shows that 
the veteran has pain at 0 degrees in flexion, extension, 
lateral flexion (bilateral), and rotation (bilateral).  As 
such, the Board finds, when evaluating the evidence in an 
equitable and just manner, that the veteran's limitation of 
motion due to pain is severe.  An evaluation of 40 percent, 
the schedular maximum, is therefore warranted under the old 
Diagnostic Code 5292 for the veteran's lumbosacral strain.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

There is also no evidence to show that the criteria for a 
rating in excess of 40 percent have been met under the new 
Diagnostic Code 5237.  The veteran does not have ankylosis of 
the entire thoracolumbar spine, which is necessary for a 
rating of 50 percent under Diagnostic Code 5237.  As 
previously discussed, the evidence in total does not show 
that the veteran has associated neurological abnormalities.  
See General Rating Formula, Note 1.  Accordingly, the Board 
finds that, a rating in excess of 40 percent is not warranted 
under the General Rating Formula.  38 C.F.R. § 4.71a, DC's 
5237, 5242, 5243.






	(CONTINUED ON NEXT PAGE)


ORDER

A 40 percent rating is granted for lumbosacral strain, 
subject to the laws and regulations governing the award of VA 
monetary benefits.



	                        
____________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


